UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (99.0%) Consumer Discretionary (12.4%) * DIRECTV Class A 26,355,807 878,966 1 Whirlpool Corp. 5,985,000 482,750 TJX Cos. Inc. 9,907,000 362,101 Sony Corp. ADR 12,150,000 352,350 * Amazon.com Inc. 2,550,000 343,026 * Kohl's Corp. 5,172,400 278,948 Target Corp. 5,019,000 242,769 Walt Disney Co. 5,500,000 177,375 * Bed Bath & Beyond Inc. 3,466,000 133,892 Mattel Inc. 4,247,800 84,871 Best Buy Co. Inc. 1,575,000 62,149 Lowe's Cos. Inc. 2,450,000 57,305 * Carnival Corp. 1,358,000 43,035 *,^ Eastman Kodak Co. 9,000,000 37,980 * Viacom Inc. Class B 500,000 14,865 Abercrombie & Fitch Co. 375,000 13,069 Consumer Staples (1.5%) Costco Wholesale Corp. 6,400,000 378,688 Procter & Gamble Co. 510,000 30,921 Kellogg Co. 278,000 14,790 PepsiCo Inc. 44,000 2,675 Avon Products Inc. 61,500 1,937 Energy (7.3%) Noble Energy Inc. 6,300,000 448,686 EOG Resources Inc. 3,816,000 371,297 Schlumberger Ltd. 5,188,500 337,720 Peabody Energy Corp. 5,837,100 263,895 Hess Corp. 3,000,000 181,500 * Plains Exploration & Production Co. 4,000,000 110,640 EnCana Corp. 2,285,000 74,011 ^ Cenovus Energy Inc. 2,285,000 57,582 ConocoPhillips 1,000,000 51,070 Petroleo Brasileiro SA ADR Type A 1,100,000 46,629 National Oilwell Varco Inc. 1,038,000 45,765 * Southwestern Energy Co. 800,000 38,560 Petroleo Brasileiro SA ADR 697,830 33,273 * Transocean Ltd. 250,000 20,700 Murphy Oil Corp. 350,000 18,970 Noble Corp. 200,000 8,140 Financials (3.5%) Marsh & McLennan Cos. Inc. 16,847,000 371,982 * Berkshire Hathaway Inc. Class B 65,600 215,562 Discover Financial Services 10,140,800 149,171 Chubb Corp. 2,500,000 122,950 Bank of New York Mellon Corp. 1,900,000 53,143 Aflac Inc. 800,000 37,000 * Progressive Corp. 1,500,000 26,985 Wells Fargo & Co. 800,000 21,592 Health Care (22.2%) * Amgen Inc. 20,000,000 1,131,400 Eli Lilly & Co. 29,254,500 1,044,678 Novartis AG ADR 18,339,765 998,233 Medtronic Inc. 21,681,652 953,559 * Biogen Idec Inc. 12,442,900 665,695 Roche Holdings AG 3,444,000 585,343 * Boston Scientific Corp. 45,896,210 413,066 *,1 Millipore Corp. 2,820,000 204,027 * Life Technologies Corp. 3,095,000 161,652 GlaxoSmithKline PLC ADR 3,210,000 135,622 Johnson & Johnson 1,000,000 64,410 * Genzyme Corp. 1,000,000 49,010 Sanofi-Aventis SA ADR 165,000 6,480 Industrials (13.1%) FedEx Corp. 13,671,170 1,140,859 CH Robinson Worldwide Inc. 8,117,000 476,711 Southwest Airlines Co. 34,521,300 394,578 Caterpillar Inc. 5,681,900 323,812 Honeywell International Inc. 8,259,800 323,784 United Parcel Service Inc. Class B 3,520,000 201,942 Boeing Co. 3,140,000 169,968 Union Pacific Corp. 2,525,900 161,405 Deere & Co. 2,438,700 131,909 * AMR Corp. 15,754,550 121,783 Canadian Pacific Railway Ltd. 1,641,800 88,657 *,1 Alaska Air Group Inc. 2,410,000 83,290 Donaldson Co. Inc. 1,600,000 68,064 Granite Construction Inc. 1,500,000 50,490 Expeditors International of Washington Inc. 830,000 28,826 Pall Corp. 185,000 6,697 Norfolk Southern Corp. 53,100 2,784 Information Technology (32.1%) * Google Inc. Class A 1,789,300 1,109,330 Oracle Corp. 38,508,948 945,010 * Adobe Systems Inc. 24,819,800 912,872 Microsoft Corp. 28,690,000 874,758 Texas Instruments Inc. 31,205,800 813,223 *,1 Intuit Inc. 17,300,000 531,283 QUALCOMM Inc. 10,226,000 473,055 Hewlett-Packard Co. 8,430,000 434,229 * EMC Corp. 21,844,200 381,618 Corning Inc. 16,280,400 314,375 Intel Corp. 14,900,000 303,960 * NVIDIA Corp. 15,200,000 283,936 * Citrix Systems Inc. 6,600,000 274,626 ^ Telefonaktiebolaget LM Ericsson ADR 26,000,000 238,940 * Symantec Corp. 12,009,200 214,845 * Micron Technology Inc. 20,000,000 211,200 Accenture PLC Class A 4,136,200 171,652 Applied Materials Inc. 8,894,600 123,991 ASML Holding NV 3,495,611 119,165 KLA-Tencor Corp. 2,818,000 101,899 Motorola Inc. 12,870,000 99,871 1 Plantronics Inc. 3,701,500 96,165 * eBay Inc. 3,425,000 80,624 * Rambus Inc. 2,500,000 61,000 * Cisco Systems Inc. 1,625,000 38,902 * Dell Inc. 1,380,000 19,817 * Entegris Inc. 2,583,472 13,641 * Apple Inc. 23,000 4,850 Materials (6.7%) Potash Corp. of Saskatchewan Inc. 6,300,000 683,550 Monsanto Co. 7,391,460 604,252 Praxair Inc. 3,670,867 294,807 Weyerhaeuser Co. 2,225,000 95,987 Alcoa Inc. 4,854,000 78,246 Vulcan Materials Co. 1,470,000 77,425 * Domtar Corp. 1,073,560 59,486 * Freeport-McMoRan Copper & Gold Inc. 600,000 48,174 Telecommunication Services (0.1%) * Sprint Nextel Corp. 10,530,000 38,540 Utilities (0.1%) * AES Corp. 2,422,600 32,245 FPL Group Inc. 179,440 9,478 Total Common Stocks (Cost $21,102,229) Market Value Coupon Shares ($000) Temporary Cash Investment (1.7%) Money Market Fund (1.7%) 2,3 Vanguard Market Liquidity Fund (Cost $479,688) 0.187% 479,687,728 479,688 Total Investments (100.7%) (Cost $21,581,917) Other Assets and Liabilities-Net (-0.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $55,587,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $60,645,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. PRIMECAP Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 27,975,703 585,343  Temporary Cash Investments 479,688   Total 28,455,391 585,343  PRIMECAP Fund D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2009 from Dec. 31, 2009 Market Purchases Securities Dividend Market Value At Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alaska Air Group Inc. 64,564    83,290 Intuit Inc. 493,050    531,283 Millipore Corp. 198,331    204,027 Plantronics Inc. 99,237   185 96,165 Whirlpool Corp. 418,711   2,574 482,750 1,273,893 2,759 1,397,515 E. At December 31, 2009, the cost of investment securities for tax purposes was $21,581,917,000. Net unrealized appreciation of investment securities for tax purposes was $7,458,817,000, consisting of unrealized gains of $9,970,428,000 on securities that had risen in value since their purchase and $2,511,611,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (24.0%) Vanguard Total Stock Market Index Fund Investor Shares 24,017,709 659,286 International Stock Funds (6.0%) Vanguard European Stock Index Fund Investor Shares 3,209,540 83,255 Vanguard Emerging Markets Stock Index Fund Investor Shares 1,611,312 41,749 Vanguard Pacific Stock Index Fund Investor Shares 4,210,830 40,761 Bond Funds (65.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 120,308,060 1,234,361 Vanguard Inflation-Protected Securities Fund Investor Shares 43,699,757 548,432 Money Market Funds (5.1%) Vanguard Prime Money Market Fund Investor Shares 136,854,000 136,854 1 Vanguard Market Liquidity Fund, 0.187% 1,690,243 1,690 Total Investment Companies (Cost $2,717,468) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $2,717,468,000. Net unrealized appreciation of investment securities for tax purposes was $28,920,000, consisting of unrealized gains of $42,876,000 on securities that had risen in value since their purchase and $13,956,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2005 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (29.7%) Vanguard Total Stock Market Index Fund Investor Shares 21,286,552 584,316 International Stock Funds (7.4%) Vanguard European Stock Index Fund Investor Shares 2,842,933 73,745 Vanguard Emerging Markets Stock Index Fund Investor Shares 1,393,506 36,106 Vanguard Pacific Stock Index Fund Investor Shares 3,715,573 35,967 Bond Funds (59.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 82,699,466 848,497 Vanguard Inflation-Protected Securities Fund Investor Shares 25,695,135 322,474 Money Market Funds (3.3%) Vanguard Prime Money Market Fund Investor Shares 62,922,863 62,923 1 Vanguard Market Liquidity Fund, 0.187% 1,044,169 1,044 Total Investment Companies (Cost $1,954,563) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $1,954,563,000. Net unrealized appreciation of investment securities for tax purposes was $10,509,000, consisting of unrealized gains of $34,937,000 on securities that had risen in value since their purchase and $24,428,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2010 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (40.6%) Vanguard Total Stock Market Index Fund Investor Shares 50,933,679 1,398,130 International Stock Funds (10.1%) Vanguard European Stock Index Fund Investor Shares 6,773,574 175,706 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,329,488 86,267 Vanguard Pacific Stock Index Fund Investor Shares 8,911,250 86,261 Bond Funds (49.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 134,375,184 1,378,689 Vanguard Inflation-Protected Securities Fund Investor Shares 24,790,665 311,123 Total Investment Companies (Cost $3,608,771) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $1,933) 1,933,057 1,933 Total Investments (99.9%) (Cost $3,610,704) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $3,610,704,000. Net unrealized depreciation of investment securities for tax purposes was $172,595,000, consisting of unrealized gains of $38,772,000 on securities that had risen in value since their purchase and $211,367,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2015 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (48.5%) Vanguard Total Stock Market Index Fund Investor Shares 183,802,834 5,045,388 International Stock Funds (12.0%) Vanguard European Stock Index Fund Investor Shares 24,454,721 634,355 Vanguard Pacific Stock Index Fund Investor Shares 32,230,630 311,993 Vanguard Emerging Markets Stock Index Fund Investor Shares 11,849,166 307,012 Bond Fund (39.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 399,157,008 4,095,351 Total Investment Companies (Cost $10,604,116) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $5,685) 5,685,017 5,685 Total Investments (99.9%) (Cost $10,609,801) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $10,609,801,000. Net unrealized depreciation of investment securities for tax purposes was $210,017,000, consisting of unrealized gains of $127,387,000 on securities that had risen in value since their purchase and $337,404,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2020 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (54.3%) Vanguard Total Stock Market Index Fund Investor Shares 130,189,666 3,573,706 International Stock Funds (13.7%) Vanguard European Stock Index Fund Investor Shares 17,480,063 453,433 Vanguard Pacific Stock Index Fund Investor Shares 23,242,073 224,983 Vanguard Emerging Markets Stock Index Fund Investor Shares 8,493,766 220,074 Bond Fund (31.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 204,535,109 2,098,530 Total Investment Companies (Cost $6,805,834) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $5,576) 5,576,000 5,576 Total Investments (100.0%) (Cost $6,811,410) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $6,811,410,000. Net unrealized depreciation of investment securities for tax purposes was $235,108,000, consisting of unrealized gains of $52,399,000 on securities that had risen in value since their purchase and $287,507,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2025 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (60.3%) Vanguard Total Stock Market Index Fund Investor Shares 240,421,082 6,599,559 International Stock Funds (15.1%) Vanguard European Stock Index Fund Investor Shares 32,345,983 839,055 Vanguard Pacific Stock Index Fund Investor Shares 43,083,424 417,047 Vanguard Emerging Markets Stock Index Fund Investor Shares 15,529,139 402,360 Bond Fund (24.4%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 260,748,904 2,675,284 Total Investment Companies (Cost $11,235,462) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $8,100) 8,099,986 8,100 Total Investments (99.9%) (Cost $11,243,562) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $11,243,562,000. Net unrealized depreciation of investment securities for tax purposes was $302,157,000, consisting of unrealized gains of $107,710,000 on securities that had risen in value since their purchase and $409,867,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (66.3%) Vanguard Total Stock Market Index Fund Investor Shares 113,844,218 3,125,024 International Stock Funds (16.7%) Vanguard European Stock Index Fund Investor Shares 15,391,790 399,263 Vanguard Pacific Stock Index Fund Investor Shares 20,605,304 199,459 Vanguard Emerging Markets Stock Index Fund Investor Shares 7,243,907 187,690 Bond Fund (16.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 77,451,409 794,651 Total Investment Companies (Cost $4,821,512) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $4,356) 4,355,859 4,356 Total Investments (100.0%) (Cost $4,825,868) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $4,825,868,000. Net unrealized depreciation of investment securities for tax purposes was $115,425,000, consisting of unrealized gains of $29,381,000 on securities that had risen in value since their purchase and $144,806,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2035 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (71.7%) Vanguard Total Stock Market Index Fund Investor Shares 197,541,964 5,422,527 International Stock Funds (18.0%) Vanguard European Stock Index Fund Investor Shares 26,711,574 692,898 Vanguard Pacific Stock Index Fund Investor Shares 35,719,618 345,766 Vanguard Emerging Markets Stock Index Fund Investor Shares 12,618,994 326,958 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 74,186,185 761,150 Total Investment Companies (Cost $7,770,264) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $6,784) 6,784,079 6,784 Total Investments (99.9%) (Cost $7,777,048) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $7,777,048,000. Net unrealized depreciation of investment securities for tax purposes was $220,965,000, consisting of unrealized gains of $56,405,000 on securities that had risen in value since their purchase and $277,370,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2040 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (71.7%) Vanguard Total Stock Market Index Fund Investor Shares 72,143,906 1,980,350 International Stock Funds (18.0%) Vanguard European Stock Index Fund Investor Shares 9,755,531 253,059 Vanguard Pacific Stock Index Fund Investor Shares 13,059,641 126,417 Vanguard Emerging Markets Stock Index Fund Investor Shares 4,585,439 118,809 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 27,135,386 278,409 Total Investment Companies (Cost $2,745,844) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $2,930) 2,930,029 2,930 Total Investments (99.9%) (Cost $2,748,774) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $2,748,774,000. Net unrealized appreciation of investment securities for tax purposes was $11,200,000, consisting of unrealized gains of $35,067,000 on securities that had risen in value since their purchase and $23,867,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2045 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.7%) U.S. Stock Fund (71.6%) Vanguard Total Stock Market Index Fund Investor Shares 103,825,375 2,850,007 International Stock Funds (18.0%) Vanguard European Stock Index Fund Investor Shares 14,041,391 364,234 Vanguard Pacific Stock Index Fund Investor Shares 18,754,260 181,541 Vanguard Emerging Markets Stock Index Fund Investor Shares 6,597,038 170,929 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 39,052,236 400,676 Total Investment Companies (Cost $4,049,119) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $4,507) 4,507,357 4,507 Total Investments (99.8%) (Cost $4,053,626) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $4,053,626,000. Net unrealized depreciation of investment securities for tax purposes was $81,732,000, consisting of unrealized gains of $27,489,000 on securities that had risen in value since their purchase and $109,221,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2050 Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Investment Companies (99.6%) U.S. Stock Fund (71.5%) Vanguard Total Stock Market Index Fund Investor Shares 27,987,503 768,257 International Stock Funds (18.0%) Vanguard European Stock Index Fund Investor Shares 3,784,492 98,170 Vanguard Pacific Stock Index Fund Investor Shares 5,066,337 49,042 Vanguard Emerging Markets Stock Index Fund Investor Shares 1,778,887 46,091 Bond Fund (10.1%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 10,526,676 108,004 Total Investment Companies (Cost $1,038,540) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.187% (Cost $1,566) 1,566,421 1,566 Total Investments (99.7%) (Cost $1,040,106) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. C. At December 31, 2009, the cost of investment securities for tax purposes was $1,040,106,000. Net unrealized appreciation of investment securities for tax purposes was $31,024,000, consisting of unrealized gains of $34,734,000 on securities that had risen in value since their purchase and $3,710,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CHESTER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 VANGUARD CHESTER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 22, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
